EXHIBIT 10.8



[Form]
AMENDMENT NO. 1
TO
SEVERANCE PROTECTION AGREEMENT

            This Amendment No. 1 (this “Amendment’) to Severance Protection
Agreement, dated as of October 1, 2007, but effective as of the December 31,
2007 (the “Effective Date”), is made by and between Vanguard Health Systems,
Inc., a Delaware corporation (the “Company”), and __________ (the “Executive”).

            WHEREAS, the Company and the Executive executed a certain Severance
Protection Agreement, dated as of __________ (the “SPA”), to foster the
continuous employment of Executive; and

            WHEREAS, the Company and the Executive wish to  amend the SPA so
that its provisions are in full compliance with the final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended, issued jointly by
the United States Treasury Department and the Internal Revenue Service on April
10, 2007, including, without limitation, amending its provisions to insert the
set of conditions set forth in Section 1.409A-1(n)(2)(ii) of the final
regulations (such set of conditions commonly referred to as the “safe harbor
good reason conditions”).



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
SPA is amended as follows, such amendments effective as of the Effective Date:

            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
SPA.

            2.         Amendment to First Paragraph of Section 6.1.  The first
paragraph of Section 6.1 of the SPA is hereby amended by adding the following
new sentence immediately after the first sentence thereof:



                        To be a valid termination of employment by the Executive
under this
                        Agreement for Good Reason, the date of the actual
termination of the
                        Executive’s employment due to any of the Good Reason
acts or
                        conditions set forth in Sections 14.11(a) through
14.11(f) below must
                        occur within a period of two years following the initial
existence of
                        such Good Reason act or condition which arose without
the consent of
                        the Executive.

            3.         Amendment to Section 7.1.  Section 7.1 of the SPA
entitled “Notice of Termination” is hereby amended by adding the following new
sentence at the end thereof:

1

--------------------------------------------------------------------------------

                        In respect of a Notice of Termination sent by the
Executive as a
                        result of any of the Good Reason acts or conditions set
forth in
                        Sections 14.11(a) through 14.11(f) below, it  must be
sent by the
                        Executive to the Company within 90 days following the
initial
                        existence of such Good Reason act or condition which
arose without
                        the consent of the Executive and if not sent within such
90 days, it
                        shall not be a valid Notice of Termination.

            4.         Amendment to Section 7.2.  Section 7.2 of the SPA
entitled “Date of Termination” is hereby amended by deleting the number “fifteen
(15)” found on the tenth line of Section 7.2 and by replacing such deleted
number with the number “thirty (30)”.

            5.         Amendments to Subsections (a) through (j) of Section
14.11.   The ten subsections (a) through (j) of Section 14.11of the SPA  are
hereby deleted in their entirety and replaced with the following six new
subsections (a) through (f):

                        (a)        a material diminution in the Executive’s base
compensation, except
                                    for across-the-board salary reductions
similarly affecting all senior
                                    executives of the Company  and all senior
executives of any Person
                                    in control of the Company;

                        (b)        a material diminution in the Executive’s
authority, duties or
                                    responsibilities;

                        (c)        a material diminution in the authority,
duties or responsibilities of the
                                    supervisor to whom the Executive is required
to report, including a
                                    requirement that the Executive’s supervisor
report to a corporate
                                    officer or employee instead of reporting
directly to the Board of
                                    Directors of the Company;

                        (d)        a material diminution in the budget over
which the Executive retains
                                    authority;

                        (e)        a material change in the geographic location
at which the Executive
                                    must perform services, except for required
travel on the Company’s
                                    business to an extent substantially
consistent with his business travel
                                    obligations prior to the Change in Control;
or

                        (f)         any other action or inaction that
constitutes a material breach by the
                                    Company of the terms of this Agreement.

            6.         Ratification.  All other provisions of the SPA remain
unchanged and are hereby ratified by the Company and the Executive.

2

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.





                                                                        Vanguard
Health Systems, Inc.

                                                                       
By:       /s/ Ronald P. Soltman                          
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President

                                                                       
Executive:

                                                                       
                                                                       
                                                                        NAME

3